Citation Nr: 1536339	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Zachary A. VanDyke, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.M.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision that denied the benefits sought on appeal. 

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

The Board remanded these matters for additional development in October 2011 and January 2013.

In a July 2013 decision, the Board denied the claims for a higher rating for PTSD and for entitlement to TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a December 2014 Memorandum Decision, the Court set aside the Board's July 2013 decision and remanded these matters to the Board for further proceedings.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.   Symptoms of occupational and social impairment with deficiencies in most areas have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but not higher, for PTSD, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  The Board notes that in the Veteran's June 2014 appellant brief, the Veteran's attorney specifically set forth that the Veteran was entitled to a 50 percent disability rating for service-connected PTSD.  It appears, that this decision provides the Veteran with a full grant of the benefit sought on appeal as to the disability rating for PTSD disability. 

Nonetheless, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2014).

The Veteran's PTSD has been assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the General Rating Formula for Mental Disorders (2014). 

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).

The RO interpreted the Veteran's written submission of September 2008 as a claim for a higher rating for PTSD.  He essentially contends that PTSD is more severe than compensated in the current 30 percent disability rating. 

VA treatment records dated from September 2007, a year before the Veteran filed a request for an increased rating, until January 2013, show medication reviews and occasional individual therapy.  In addition to his fiancée's support, the record shows that the Veteran is dependent on psychoactive medications and therapy sessions with a VA treating provider to ameliorate his PTSD symptoms.

A June 2008 VA psychiatric clinic record noted that the Veteran was last seen in June 2007.  The Veteran presented with complaints of anger, irritability, and poor sleep.  He minimized depressive symptoms, but his fiancée said he could become tearful with little provocation.  He said he was willing to return to an antidepressant medication.  He also complained of blackouts from intense pain lasting 10 seconds or so.  It was noted that he spent most of the time venting frustrations about legal issues related to drunken driving charges and that not much time was spent discussing PTSD traumas.  He noted struggling with flashbacks, intrusive memories, and poor sleep which improved later, but resurfaced when a Vietnam buddy passed away.  On mental status examination, the Veteran was adequate dressed and groomed.  He was alert and oriented.  His affect and mood were constricted, he fought back tears, and appeared down.  His memory and concentration were grossly intact.  With regard to suicidal and homicidal ideations, delusions, hallucinations and illusions, the Veteran had none.  His judgment was intact.  His insight was fair.  The diagnoses were PTSD and depression not otherwise specified. 

A July 2008 VA mental health clinic record notes that the Veteran reported his current medication was helping depression and he was not having as many angry outbursts as prior to the medication change.  He was also sleeping much better.  It was noted the current symptoms developed when his handicapped wife died suddenly in 2002.  He was married to his present wife for three years.  He was currently working on his property to build a workshop for woodworking and computer building hobbies. 

Correspondence dated in July 2008 from L.L., M.D., the Veteran's treating psychiatrist at a VA clinic, indicated that he had been evaluated at the clinic and diagnosed with PTSD and depression not otherwise specified.  The physician stated that there was no evidence that the Veteran had been struggling with any substance abuse or dependency issues and that counseling had not been recommended at that time. 

A subsequent July 2008 VA psychiatry record notes that the Veteran stated he had tolerated the medication.  He had no tearfulness or irritability and was more talkative and outgoing and slept better.  On mental status examination,  he was adequately dressed and groom, and his affect and mood evidenced some fullness and was closer to euthymic.  His memory and concentration were noted as grossly intact.  His insight was fair.  Diagnosis was PTSD and depression with a GAF score of 58 assigned. 

A November 2008 VA medical record showed outpatient follow-up treatment for the Veteran's psychiatric condition.  He was undergoing physical therapy for recent hip surgery.  The Veteran noted changes in himself and he was noted to evidence irritability, intolerance, and a quick temper, even when hospitalized with a hip replacement.  A mental status examination showed that the Veteran was adequately dressed and groomed, was oriented to person, time, place, and situation, memory and concentration were grossly intact and that his affect and mood showed some fullness and were closer to euthymic.  With regard to suicidal and homicidal ideations, delusions, hallucinations and illusions, the Veteran had none.  The diagnosis was PTSD and depression with a GAF score of 55 assigned. 

A November 2008 VA PTSD examination report shows that the Veteran's symptoms included recurrent and intrusive distressing recollections and dreams, intense psychological distress at exposure to internal or external cues, physiological reactivity, avoidance of thoughts, feelings or conversations associated with the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response, all of which he has experienced on a weekly to daily since service, which he described as currently of a mild severity.  Significant periods of remission were denied.  He conceded that he had few friends and that he flew off the handle if they or someone else did something he thought stupid.  He had a lack of patience and said that he had not seen his brothers or sisters since 1994.  He was taking Celexa. The Veteran told the examiner that he no longer went fishing and had stopped hunting years ago.  He said he did not do much of anything but "fiddle" on the computer, while he used to build web sites, and was building a shop. 

On mental status examination, the Veteran was well-groomed and his attention, memory, and judgment appeared to be within normal limits.  He denied hallucinations, delusions, and suicidal or homicidal ideation.  His mood appeared to be euthymic with full and congruent affect.  Psychological testing results were noted and explained, suggesting that the Veteran's symptoms were consistent with mild PTSD symptoms.  The diagnosis was PTSD, chronic and a GAF score of 65 assigned.  The examiner estimated that the level of occupational and social impairment was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner noted that the Veteran reported a depressed mood, anxiety, and chronic sleep impairment, all of which would likely cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks if he were currently employed.  The VA examiner also noted a guarded prognosis due to the reported chronicity of symptoms.  

A February 2009 VA medical record noted a mental status evaluation showing memory and concentration were grossly intact while there was some fullness to his affect and his mood remained irritable.  Diagnosis was PTSD and depression with a GAF score of 55 assigned. 

A May 2009 VA medical record noted the effect of medication changes on some of the symptoms was helpful.  On mental status examination, he was adequately dressed and groomed, memory and concentration were grossly intact, but constricted affect was noted and his mood remained irritable.   His insight was fair.  Diagnosis was PTSD and depression with a GAF score of 55 assigned. 

In an August 2009 substantive appeal, the Veteran stated that the reason he did not have counseling from June 2007 to June 2008 was because the psychiatrist at the VA clinic was not seeing patients.  He also said that the November 2008 VA examiner was wrong when he wrote that the Veteran was 56 years old and working. The Veteran maintained that he was then 58 years old and had not worked for approximately three years at that point. 

According to a September 2010 VA medical record, the Veteran complained of fitful sleep and said that the prior plan for emotional lability, irritability, tearfulness, intolerance, and quick temper had not been useful.  Mental status evaluation showed that the Veteran was adequately dress and groomed, oriented to time, place, and person, had normal speech, memory and concentration were grossly intact, affect and mood was constricted, noting that the Veteran remained mostly irritable with some tearfulness, and insight was fair.  The diagnosis was PTSD and depression with a GAF score of 55 assigned. 

According to VA medical records dated from June 2010 to March 2011, mental status evaluations showed memory and concentration grossly intact, thought process somewhat circumstantial, and a constricted affect.  His mood remained mostly irritable with some tearfulness.  Diagnosis was PTSD and depression with a GAF score of 55 assigned. 

A May 2011 VA psychiatry record noted that the Veteran remained very tearful, emotional, depressed, with poor sleep and nightmares, although his fiancée said his irritability and anger were somewhat improved by medication.  On mental status examination, affect was constricted, his mood remained mostly irritable with some tearfulness, thought process was somewhat circumstantial, and memory and concentration were grossly intact.  Diagnosis was PTSD and depression with a GAF score of 55 assigned. 

During a July 2011 Board hearing, the Veteran testified that he had been married and divorced five times, probably due to his irritability and anger.  He said that although he never physically abused his wives, he was mentally or verbally abusive. Since April 2005, he had lived with his fiancée, who also attended the hearing and testified on the Veteran's behalf.  The Veteran said that he had two children of his own and that he had been a stern parent.  He rarely spoke with his own children, but noted that he had conversed with his daughter online the night before for the first time in five years.  He said that he believed he got along pretty well with his stepchildren who were all female.  He stated that he had difficulty expressing emotions, the only way was though tears.  The Veteran also testified that he had only one or two friends, but his fiancée said she was his only friend.  The Veteran indicated that he worked with homeless veterans.  The couple denied any social life, indicating that the Veteran did not like to go out.  While the Veteran used to fish, he did not any more.  He still did carpentry, restoring and building furniture.  But his fiancée noted that her kitchen was only half done because the Veteran started a project and then lost interest and took a long time to get things done.  Under questioning, the Veteran conceded that he had thought about suicide, perhaps three years before, but that he had never come close to acting on those thoughts.  He also admitted that he was easily provoked but that his violence was confined to arguing.  The Veteran also said that he got all his PTSD treatment through VA.

According to a July 2011 VA medical record, the Veteran had a dysthymic mood.  He told the examiner that he was helping set up a Veterans' stand down for homeless Veterans and was active in a Veterans service organization.  He continued with occasional teariness.  On mental status evaluation, affect was teary and concentration was intact.  PTSD was stable with medication and supportive therapy. A GAF score of 55 was assigned. 

According to a February 2012 VA medical record, the Veteran presented as dysthymic and said he needed a medication switch.  On mental status evaluation, mood was dysthymic, affect was constricted, concentration was intact, and memory was noted as grossly intact though not formally tested.  PTSD was stable with medication and supportive therapy.  A GAF score of 57 was assigned. 

A February 2012 VA mental disorders examination report shows that the Veteran was diagnosed with PTSD, rule out alcohol abuse versus dependence, and a GAF score of 55 to 60 was assigned.  The examiner concluded that the Veteran's symptoms were reportedly not severe enough to interfere with occupational functioning; and the reported impairment in social functioning is mild.  The Veteran complained of two recent drunken driving arrests.  He also explained that very recently he got drunk on a Saturday night and used up his VA compensation check.  He said that was the first time he had done that in about a year.  He was taking Abilify, Wellbutrin, Effexor, and Xanax. 

On mental status examination, the Veteran was alert and fully oriented.  His speech was normal.  Thought content and process were unremarkable.  Mood was mildly depressed with generally somewhat restricted effect.  There was no observable responsiveness to internal stimuli.  He denied hallucinations, delusions, and suicidal or homicidal ideation.  The examiner also noted no observable impairment in attention, concentration, or memory. 

In part because the same VA psychologist had examined the Veteran in both November 2008 and February 2012 and failed to explain why he assigned a lower GAF score in the latter examination, the Board found the February 2012 examination incomplete for rating purposes and remanded for another VA mental examination. 

In an April 2012 signed statement the Veteran asserted that he constantly had flashbacks where he lost track of time up to two hours.  The Veteran further stated that he had difficulty with short term memory to the point that he could not obtain and hold a job.  

A May 2012 VA psychiatry record notes that the Veteran reported residual mood swings.  He found himself often crying and sleep, appetite, energy and motivation were often compromised.  Concentration was poor.  He denied any preoccupation with suicidal or homicidal thoughts.  On mental status evaluation, his mood was dysphoric, affect was quite full range, no thought disorder was noted, short and long term memory were intact, and concentration was noted as normal.  Diagnosis was PTSD with a GAF score of 60 assigned. 

A February 2013 VA mental disorders examination report shows that the Veteran complained of inconsistent treatment due to doctors leaving.  He said that he was seen about three times at the clinic in the past year and that his medication did not seem to be helping.  He was currently taking Bupropion, Venlafaxine, Xanax, and Aripiprazole.  His PTSD symptoms included chronic sleep impairment, which the Veteran thought had worsened over the past year; mild memory loss, such as forgetting names, directions, or recent events; some flashbacks; "up and down" emotions; excessive worry; avoidance of other people; and a feeling that he lost track of time.  He denied ever contemplating suicide or homicide.  He told the examiner that he remained with his fiancée of eight years in a rural subdivision and that after five marriages he was not in a hurry.  While they used to fish, they had not done so in two years and he said they did not do much of anything now.  He attended monthly meetings of the Veterans of Foreign Wars, watched television, and took care of pets and chickens.  He split housework with his fiancée's daughter and did the cooking and yard work.  A four-year-old grandson also lived with them. 

In a review of the Veteran's record, the February 2013 VA examiner highlighted psychological testing administered during the November 2008 VA examination wherein one set of scores suggested mild PTSD symptoms while the other suggested any subjective report of symptoms was questionable and exaggerated. The VA examiner also noted the testimony of the Veteran and his fiancée during the Board hearing which suggested the overall mental health symptoms had worsened.  The examiner noted that the Veteran's PTSD signs and symptoms were in the mild category.  Social impairment was mild as the Veteran preferred interacting with a small number of people, but he was able to function well within that group and appeared to have a good relationship with the people in his home.  As for occupational impairment, the VA examiner noted that the Veteran chose not to work outside the home, but that his PTSD in and of itself would not prevent him from finding and maintaining gainful employment if he so desired. 

The diagnosis was chronic PTSD, with a GAF score of 63 assigned.  The February 2013 VA examiner suggested that the Veteran's level of occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a higher 50 percent rating, but not higher, during the entire appeal period.  38 C.F.R. § 4.7 (2014).

In granting a 50 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In that regard, during the entire appeal period, the Veteran's PTSD symptoms were manifested, primarily, by:  chronic sleep impairment, irritability, anger, quick temper, flashbacks, intrusive thoughts, passive suicidal ideation (with no intent), concentration and attention disturbances, some avoidance behaviors, social isolation, fair insight, depression, anxiety, constricted affect, dysthymic mood, decreased motivation, tearfulness, impaired short term memory, and loss of interest in usual activities.  The Board finds that symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that there is no period during this appeal where the evidence shows that the Veteran had suicidal intentions (other than periodic ideation); obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  The evidence of record does not show symptoms with deficiencies in most areas.  Symptomatology commensurate with a 100 percent schedular evaluation, demonstrating total occupational and social impairment, is also not shown.  The evidence does not show total occupation and social impairment.
 
Furthermore, while the Veteran's reports of irritability, quick temper, and some social isolation suggests some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112, (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  In fact, the Board notes that the Veteran has reported effective relationships with a fiancé and his step children.  Further, he was active in his local Veterans service organization, which would not be expected in someone with more severe deficiencies in social impairment, with deficiencies in most areas, or with total occupation and social impairment.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.

In addition to the absence of most of the symptoms listed as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) scores ranging from 55 to 60 have most consistently been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the period in question.

According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995). The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).

According to DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupation, or school functioning (e.g., few finds, conflict with peers or co-workers).  In this case, the assigned GAF scores of 55, 57, 58, and 60 are indicative of symptoms consistent with the 50 percent disability rating being granted.  The Board reiterates, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities, regardless of the GAF scores.  While the assignment of a GAF score of 63 in a February 2013 VA examination report would suggest that a lower 30 percent rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2014).

In reaching the above conclusions, the Board has considered the Veteran's and L.M.'s statements regarding the severity of his psychiatric symptoms.  The Veteran  and L.M. are competent to report on factual matters of which they have first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology. Washington v. Nicholson, 19 Vet. App. 362 (2005).   Thus, even with consideration of the Veteran's and L.M.'s statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.

Accordingly, the Board finds that the criteria for a 50 percent rating, but not higher, for PTSD are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for PTSD.  There is no objective evidence showing that PTSD has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for his PTSD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extra-schedular rating is not warranted.





ORDER

Entitlement to a 50 percent rating, but not higher, for PTSD, is granted.  


REMAND

During the course of this appeal, the Veteran was granted service connection for a right hand scar, rated 0 percent; prostate cancer, rated 60 percent as of September 1, 2015; and erectile dysfunction, rated 0 percent.  In light of those assigned ratings, and the increased rating assigned in the decision above, the Board finds that the evidence does not address the Veteran's occupational history and education level and the aggregate effect of the multiple service connected disabilities on the ability to secure or maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Therefore, the Board finds that the Veteran should be provided an additional VA social and industrial survey, to determine whether the Veteran is unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all the service-connected disabilities on employability.  The claims folder must be reviewed and that review should be indicated in the report. The examiner must consider the Veteran's educational and occupational history, and note those factors in the report.  The examiner must also evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on employability. The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (PTSD, cystic and chloracne, prostate cancer, scar of the face, scar of the right hand, and erectile dysfunction) without consideration of non-service-connected disabilities, but with consideration of work history and training, make him unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with the other clinical evidence of record.

2.  Then, readjudicate the claim for TDIU. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


